Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF PENNSYLVANIA, WILLIAMSPORT DIVISION

Case number (if known)      15-03964-JJT                                    Chapter       7
                                                                                                                            Check if this an amended
                                                                                                                               filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                              4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known). For
more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Apartments and Acquisitions L.P.

2.   All other names debtor       Apartments and Acquisitions LP
     used in the last 8 years
                                  Apartments and Acquistions LLP
     Include any assumed          Houseflex LLC (as re merger 9/15/15)
     names, trade names and       Jamilie LLC (as resu merger 9/15/15)
     doing business as names

3.   Debtor's federal Employer
     Identification Number     XX-XXXXXXX
     (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  45 W 5th St
                                  Mount Carmel, PA 17851-2000
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Northumberland                                                  Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  45 W 5th St Mount Carmel, PA 17851-2000
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                   Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                           page 1
             Case 4:15-bk-03964-JJT     Doc 458 Filed 12/13/18 Entered 12/13/18 08:15:16                                                    Desc
                                           Main Document                 Page 1 of 4
Debtor    Apartments and Acquisitions L.P.                                                             Case number ( if known )    15-03964-JJT
          Name


7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        None of the above
                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                     Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                 less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow statement,
                                                                 and federal income tax return or if all of these documents do not exist, follow the procedure in 11
                                                                 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                 Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy              No.
     cases filed by or against the
     debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District   USBC MDPA                      When      12/06/13                      Case number   13-04772-JJT
                                                District                                  When                                    Case number

10. Are any bankruptcy cases
    pending or being filed by a
                                       No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor                                                                        Relationship
                                                District                                  When                                Case number, if known




Official Form 201               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                    page 2
              Case 4:15-bk-03964-JJT     Doc 458 Filed 12/13/18 Entered 12/13/18 08:15:16                                                             Desc
                                            Main Document                 Page 2 of 4
Debtor   Apartments and Acquisitions L.P.                                                          Case number ( if known )   15-03964-JJT
         Name


11. Why is the case filed in    Check all that apply:
    this district?
                                     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                          Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         1-49                                             1,000-5,000                                   25,001-50,000
    creditors                                                                     5001-10,000                                   50,001-100,000
                                 50-99
                                 100-199                                         10,001-25,000                                 More than100,000
                                 200-999

15. Estimated Assets            $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                   More than $50 billion

16. Estimated liabilities       $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                   More than $50 billion




Official Form 201             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                 page 3
            Case 4:15-bk-03964-JJT     Doc 458 Filed 12/13/18 Entered 12/13/18 08:15:16                                                           Desc
                                          Main Document                 Page 3 of 4
Debtor    Apartments and Acquisitions L.P.                                                                Case number ( if known )   15-03964-JJT
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       December 12, 2018
                                                    MM / DD / YYYY


                              X   /s/ George Atiyeh                                                              George Atiyeh
                                  Signature of authorized representative of debtor                               Printed name

                                  Title   Managing Partner




18. Signature of attorney     X   /s/ Michael J McCrystal                                                          Date December 12, 2018
                                  Signature of attorney for debtor                                                      MM / DD / YYYY

                                  Michael J McCrystal
                                  Printed name

                                  McCrystal Law Offices
                                  Firm name


                                  151 Main St Ste A
                                  Emmaus, PA 18049-4026
                                  Number, Street, City, State & ZIP Code


                                  Contact phone      (610) 262-7873                  Email address         mccrystallaw@gmail.com

                                  55064
                                  Bar number and State




Official Form 201              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                  page 4
             Case 4:15-bk-03964-JJT     Doc 458 Filed 12/13/18 Entered 12/13/18 08:15:16                                                            Desc
                                           Main Document                 Page 4 of 4
